Per Curiam,
The claims of the appellees did not rest only on the fact that the claimants had rendered valuable services, and a bare inference therefrom that these were not intended to be gratuitous, or upon mere declarations of the decedent made in their absence, but they have the support of evidence of declarations made in their presence and to them, which fairly implied the expression on her part of an intention that they should be compensated. Viewing the testimony as a whole, it was amply sufficient to sustain the conclusion reached by the learned judge specially presiding, that the services were rendered on the basis of an express contract, although the rate of. compensation was not fixed. This is well shown in his opinion, which, after full consideration of the evidence, we think adequately discusses and correctly disposes of the questions of fact and law involved.
The decree is affirmed at the costs of the appellant.